Citation Nr: 0840978	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for skin disorder, to 
include as to due to diabetes mellitus, type II.

Entitlement to service connection for visual disorder, to 
include as secondary to diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
skin disorder.

When this case was before the Board in March 2008, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.

The issue of service connection for visual problems is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent evidence that a current skin disorder 
is the proximate result of, or was aggravated by, active 
service or service connected diabetes mellitus.  

The veteran's only current eye abnormality is a refractive 
error.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service, and was not the result of or aggravated by 
the service-connected diabetes.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2008).  

An eye disorder was not incurred in or aggravated by active 
military service, and was not the result of or aggravated by 
the service-connected diabetes.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in March 2005, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for entitlement to 
service connection for skin disorder.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the March 2005 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran has established his status as a veteran.  He 
received notice as to the elements outlined in Pelegrini and 
the second and third elements outlined in Dingess, via the 
letter sent in March 2005.  He did not receive VCAA notice on 
the fourth or fifth Dingess elements.  The claims are being 
denied; therefore, no effective dates or ratings are being 
assigned.  He is therefore not prejudiced by the absence of 
notice on those elements.  See Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records.  Additionally, the veteran 
was provided a VA examination in May 2008.  The eye examiner 
did not have access to the veteran's claims file or express 
an opinion as to the etiology of any current eye disability.  
The examiner, however, found that the veteran did not have 
diabetic retinopathy and that the only current eye 
abnormality was hyperopia, a refractive error.  As discussed 
below, service connection for refractive error is precluded 
by law and there is no competent evidence linking a current 
eye disability to service or to a service connected disease 
or disability.  Hence, further opinions or review of the 
record could not serve to substantiate the claim.

Similarly the VA skin examiner, while opining that the 
current skin condition was unrelated to service, did not 
provide a rationale as to why it was not related to the 
service connected disabilities, as claimed by the veteran.  
This failure was not prejudicial, however, because there is 
no competent evidence that the veteran has a skin condition 
that may be related to diabetes.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical 
evidence showing the baseline level of the disability before 
its aggravation by the service connected disability.  
38 C.F.R. § 3.310(b) (2008).  

Skin

The veteran claims that his skin disorder is due to service 
or in the alternative due to his diabetes mellitus.  Service 
medical records do not include complaints or treatment for a 
skin disorder in service.  There are also no records showing 
treatment for a skin disorder since the veteran's service.  

In November 2005, during a compensation and pension 
examination for the issue of service connection for diabetes 
mellitus, the veteran denied any significant skin issues 
other than dry skin.  

Pursuant to the Board's March 2008 remand, the veteran was 
afforded a VA examination for his skin disorder in May 2008.  
The examiner reviewed the veteran's claims file.  The veteran 
complained of a rash on his face with ulcerates and 
discharges.  He denied having a skin disorder in service.  
Upon examination, he had erythematous, scaly, macular, and 
raised rash on the face.  There was also erythematous macular 
rash on his back with central clearing.  There was no 
scarring or disfigurement.  

The examiner diagnosed actinic keratosis versus basal cell 
carcinoma on his face.  This involved 4.6 percent of the 
exposed skin and 0.6 percent of the entire body.  He was 
diagnosed with chest and back tinea versicolor which involved 
21.6 percent of the total body and zero percent of exposed 
skin.  The examiner opined that it was not at least as likely 
as not that the current skin condition was caused or 
aggravated by the service connected diabetes mellitus.  The 
examiner also noted that there was no evidence of a prior 
skin rash during service in the Army.   

There is no other evidence or record showing treatment for a 
skin disorder.
The May 2008 VA examiner opined that there was no 
relationship between the veteran's diabetes mellitus and his 
skin disorder.

While the veteran has made the claim of service connection, 
as a layperson he is not competent to express an opinion as 
to medical causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In the absence of any competent evidence that skin disorder 
is proximately due to, or the result of, the veteran's 
service connected diabetes mellitus, the claim must be 
denied.   

The Board has also considered whether the veteran is entitled 
to service connection on a direct basis, however, service 
medical records are negative for any findings regarding skin 
disorder and there is no medical opinion of record relating 
skin disorder to service.  There is also no evidence of a 
continuity of symptomatology.  The veteran has not reported 
ongoing symptoms, and the record does not document such 
symptomatology.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Eyes

The veteran's service treatment records contain no evidence 
of a vision disorder.  On the examination for separation from 
service, distant and near vision was 20/20.  The visual 
fields were reported as normal.  

There is no post-service evidence of a vision disorder in the 
decades immediately after service.  On VA examinations in 
November 2005 and June 2008, the examiners concluded that the 
veteran did not have retinopathy.  

The first evidence of a vision disorder was provided by the 
veteran in his November 2004 claim for VA benefits when he 
reported declining vision.  The first clinical evidence of a 
vision disorder was provided on the 2008 VA examination when 
the examiner diagnosed hyperopia.

Hyperopia, or farsightedness, is a refractive error.  
Refractive Errors: Astigmatism, Hyperopia & Myopia, Childrens 
Hospital Boston, 
www.childrenshospital.org/az/Site1517/mainpageS1517P0.html; 
Scott Moses, MD., Family Practice Notebook, LLC, 2008, 
www.fpnotebook.com/Eye/Vision/RfrctvEr.htm.  Refractive 
errors are not considered disabilities for which VA 
compensation may be paid.  38 C.F.R. § 3.303(c).   

Even if a current compensable vision disorder could be found, 
there is no competent evidence linking that disorder to 
service or to the service connected diabetes.  The medical 
evidence is unanimous in showing that the veteran does not 
have current diabetic retinopathy.  The veteran, as a lay 
person, lacks the expertise to diagnose that condition.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Because there is no competent evidence of a current vision 
disorder for which VA can pay compensation, and because there 
is no evidence linking a current vision disorder to service, 
the weight of the evidence is against the claim, and it must 
be denied.  38 U.S.C.A. § 5107(b).  






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for skin disorder, to 
include as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for a visual disorder, to 
include as secondary to diabetes mellitus, is denied.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


